DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A (Claims 1-8) in the reply filed on June 29, 2022, is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe et al. (US Publication 2006/0234854).
In re claim 1, Watanabe discloses a multilayer electronic component comprising: 
a stacked body (1 – Figure 1, ¶45) having therein a plurality of dielectric layers (2 – Figure 1, ¶45) including a CaZrO3-based perovskite phase (Table 3: Sample 34, ¶19) and an element M1 (¶24; Note that the suboxide compound V2O5 contains Vanadium.), a plurality of internal electrode layers (3 – Figure 1, ¶45) including Cu (¶3), and an interface layer including the element M1 in at least a portion of an interface with the plurality of internal electrode layers (¶24, ¶78-86; Note that the vanadium oxide is dispersed throughout the entire dielectric layer.), wherein 
the element M1 is an element having a binding energy between CaZrO3 and Cu via the element M1 of less than or equal to -9.8 eV by first-principles calculation using a pseudopotential method (¶3, ¶24), and 
when amounts of elements included in the plurality of dielectric layers are expressed as parts by mol, a ratio m1 of an amount of the element M1 (¶24) to an amount of the Zr in the interface layer is 0.03 < m1 < 0.25 (¶60; Note that the first subcomponent V2O5 is contained in a range from greater than 0 moles to less than 7 moles. Therefore, Vanadium is contained from greater than 0 moles to less than 14 moles. Therefore, the ratio ‘m1’ is 0.14.)
In re claim 2, Watanabe discloses the multilayer electronic component according to claim 1, as explained above. Watanabe further discloses wherein the element M1 (¶24) is at least one element selected from Al, Si, Mn, Ti and V (¶24, ¶60).
In re claim 3, Watanabe discloses the multilayer electronic component according to claim 2, as explained above. Watanabe further discloses wherein the plurality of dielectric layers further include a secondary phase including the element M1 (¶24, ¶60; Note that Vanadium is not part of a perovskite compound.), and 
the secondary phase is at least partially included in the interface layer (¶24, ¶78-86; Note that the vanadium oxide is dispersed throughout the entire dielectric layer.).
In re claim 4, Watanabe discloses the multilayer electronic component according to claim 1, as explained above. Watanabe further discloses wherein the plurality of dielectric layers further include a secondary phase including the element M1 (¶24, ¶60; Note that Vanadium is not part of a perovskite compound.), and 
the secondary phase is at least partially included in the interface layer (¶24, ¶78-86; Note that the vanadium oxide is dispersed throughout the entire dielectric layer.).
In re claim 5, Watanabe discloses the multilayer electronic component according to claim 1, as explained above. Watanabe further discloses wherein the binding energy between the CaZrO3 (Table 3: Sample 34, ¶19) and the Cu (¶3) via the element M1 (¶24) is less than -12.0 eV by the first-principles calculation using the pseudopotential method (¶3, ¶19, ¶24).
In re claim 6, Watanabe discloses the multilayer electronic component according to claim 5, as explained above. Watanabe further discloses wherein the element M1 (¶24) is at least one element selected from Mn, Ti and V (¶24, ¶60).
In re claim 7, Watanabe discloses the multilayer electronic component according to claim 6, as explained above. Watanabe further discloses wherein the plurality of dielectric layers further include a secondary phase including the element M1 (¶24, ¶60; Note that Vanadium is not part of a perovskite compound.), and 
the secondary phase is at least partially included in the interface layer (¶24, ¶78-86; Note that the vanadium oxide is dispersed throughout the entire dielectric layer.).
In re claim 8, Watanabe discloses the multilayer electronic component according to claim 5, as explained above. Watanabe further discloses wherein the plurality of dielectric layers further include a secondary phase including the element M1 (¶24, ¶60; Note that Vanadium is not part of a perovskite compound.), and 
the secondary phase is at least partially included in the interface layer (¶24, ¶78-86; Note that the vanadium oxide is dispersed throughout the entire dielectric layer.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Koga et al. (US Publication 2019/0189346)		[¶007], [¶011]
Naito et al. (US Publication 2007/0009719)		[¶0057]
Hirata et al. (US Publication 2014/0043722)		[¶0021]
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN RAMASWAMY whose telephone number is (571)270-1962. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUN RAMASWAMY/               Primary Examiner, Art Unit 2848